Citation Nr: 1714665	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-42 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right iliac crest scar, status post lipoma excision.

2. Whether new and material evidence has been received to reopen a previously denied claim to service connection for spinal stenosis, as secondary to right iliac crest scar, status post lipoma excision.

3. Entitlement to service connection for a right leg condition, as secondary to right iliac crest scar, status post lipoma excision.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953. 

This appeal to the Board of Veterans' Appeals (Board) arose from  RO rating decisions.

In the December 2009 decision, the RO continued a 10 percent rating for a right iliac crest scar.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month. 

In April 2012 and March 2013, the RO, inter alia, declined to reopen a previously denied claim for service connection for a low back disorder, and denied service connection for a right leg disorder, each as secondary to the service-connected right iliac crest scar, status post lipoma excision.  In March 2013, the Veteran re-submitted his September 2010 VA Form 9.  As explained in more detail, below, the Board liberally construes this filing to be an NOD to the noted March 2013 rating denials.  

In March 2014, the Veteran testified during an in-person  hearing before a Decision Review Officer (DRO), and in January 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; transcripts of both hearings have been  associated with the claims file.

During the January 2017 hearing, the Board agreed to advance this appeal on the Board's docket, pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board decision addressing the claim for increased rating for right iliac crest scar is set forth below.  The remaining claims-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim  herein decided has been accomplished.

2.  The Veteran's service-connected right iliac crest scar, status post lipoma excision, measures no more than 0.5 square inches, is painful but not unstable, and does not cause limitation of motion or function.

3.  The schedular criteria are adequate to rate the right iliac crest scar at all points pertinent to the September 2009 claim for increase, and no claim of unemployability due to the scar has been raised. 



CONCLUSIONS OF LAW

The criteria for a rating in excess of 10 percent for service-connected right iliac crest scar, status post lipoma excision, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, , 4.40, 4.45, 4.59 (2016); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 to 7805 (for claims filed prior to 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, the SOC set forth the criteria for higher ratings for scars (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records, and October 2009 and October 2011 VA examination reports and opinions.  Also of record and considered in connection with this claim  are the transcripts of the Veteran's and Board hearings,  along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during RO and Board hearings.  Most recently, during the January 2017 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited  regarding the nature of the disability, current severity, and treatment.  During both hearings, the Veteran also testified that the AOJ had misconstrued his claim on appeal, and asserted his entitlement to be evaluated for low back and right leg disabilities. Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant claim.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim for which an appeal has been perfected, at this juncture .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4 . Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 . 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in connection with a claim for increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore being undertaken with the possibility that staged rating of the disability under consideration may be warranted.

Service connection has been established for right iliac crest scar, status post lipoma excision, currently rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7805.  

At the outset, the Board notes that the diagnostic criteria pertaining to scars have been revised.  The revised criteria apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran's increased rating claim was filed in September 2009.  As such, the revised criteria are for application, and all diagnostic codes discussed herein are the version in effect as of October 23, 2008.

Under DC 7805, other scars (including linear scars) and other effects of scars, are to be evaluated under DCs 7800, 78-1, 7802, and 7804.  The DC criteria also instruct to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.

Here, the Veteran's scar parallels the right posterior/superior iliac crest and has been described as linear and superficial.  As such, DCs 7800 (scars of the head, face, or neck), 7801 (deep and nonlinear), and 7802 (superficial and nonlinear) are not for application.

Under DC 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

An October 2009 VA examination report reflects a noted history that the Veteran had a surgical excision of a lipoma during service, which resulted in a residual scar.  The examiner noted that the location of the scar was one inch superior to the right iliac crest at tits most medial aspect and measured 5.5 inches by 3/4 inches, and was approximately 4 square inches in area.  The scar was linear, mainly superficial, and with no skin breakdown.  There was minimal loss of underlying soft tissue, approximately 1/4 inches in dept.  There was limitation of motor function; but no inflammation, edema, or keloid formation.  The examiner also found that the scar did not affect the Veteran's work or his activities of daily living.

An October 2011 VA examination report indicates that the Veteran's scar was "obviously a consequence of the lipoma removal."  There was some pain and tenderness along the scar, but no skin breakdown or limitation of motion or function secondary to the scar.  There was also no inflammation, edema, or keloid formation.  The examiner noted that the scar was 6 inches by 1/4 inch and 1/2 square inches.  The examiner also found that the scar did not affect the Veteran's work or his activities of daily living.

Upon review of the evidence of record in light of the applicable rating criteria,  the Board finds that a rating in excess of 10 percent for a right iliac crest scar, status post lipoma excision, is not warranted at any point pertinent to the current claim for increase.

As noted, the evidence shows that there is only one scar located along the right posterior iliac crest, which is painful and tender.  The scar is linear and mainly superficial, as well as stable.  In addition, it measures, at most, no more than 4 square inches and did not show to cause limited motion or function.  Therefore, a rating in excess of 10 percent under DC 7805 is not warranted.  The Board also finds that the medical evidence does not support assignment of a rating in excess of 10 percent under any other diagnostic code pertaining to scars.  While the October 2009 VA examiner noted that there was limitation of motion or function, he did not address whether that was due to the scar or the Veteran's diagnosed spinal stenosis.  However, the October 2011 VA examiner specifically found that the scar did not cause any limitation of motion or function.  As such, the scar has not been shown to involve any other factor(s) warranting evaluation under any provision(s) of VA's rating schedule,

Additionally, the Board finds that at no point pertinent to the September 2009 claim for increased rating has the Veteran's right iliac crest scar been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right iliac crest scar, as the rating schedule fully contemplates the described symptomatology for his disability, including loss of power, weakness, fatigue-pain, and impairment of function.  The evidence summarized above does not show any additional functional impairment associated with the scar, itself,  that is not contemplated by the schedular criteria.  There is no medical indication or argument that the applicable criteria are inadequate to rate the scar disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes claim for a TDIU may be s considered a component of a claim for a higher rating when such claim is asserted by the Veteran, or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran's scar actually or effectively renders him unable to obtain or retain substantially gainful employment. In this regard, October 2009 and October 2011 VA examiners both opined that the Veteran's scar did not affect his ability to work or his activity of daily living, and the Veteran has not asserted otherwise.  Under these circumstances, the Board finds that a claim for a TDIU due to the scar currently under consideration  has not been raised in conjunction with the current claim for higher rating, and need not be addressed herein.

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right iliac crest scar, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's right iliac crest scar at any point pertinent to the current claim for increase.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating in excess of 10 percent for right iliac crest scar, status post lipoma excision, is denied.






	(CONTINUED ON NEXT PAGE)


REMAND

Historically, in a December 1986 decision, the Board denied service connection for a low back disorder, to include as secondary to the Veteran's service-connected scar.  In January 1995, the AOJ declined to reopen the claim for service connection for a low back disorder, to include as secondary to the Veteran's service-connected scar, because new and material evidence had not been received.   

As noted above, in a December 2009 rating decision, the RO denied an increased rating for the Veteran's service-connected scar.  The Veteran filed an NOD in January 2010, an SOC was issued in September 2010, and that same month the Veteran filed a VA Form 9, in which he asserted that "throughout [his] claim process, all evaluations [seemed] to be based on the scar [he has], and not the pain caused by the scar."  He described his pain as constant and "going directly from the scar and down the right leg."  Further, he explained that he had been "trying to make this issue with VA doctors from the beginning."  

In an April 2012 rating decision, the AOJ denied service connection for a right leg condition secondary to the Veteran's service-connected scar, and declined  to reopen the claim for a low back disorder secondary to the Veteran's service-connected scar because the evidence submitted by the Veteran was not new and material.  In a March 7, 2013 rating decision, the AOJ continued to deny the request to reopen a previously denied claim for service connection for a low back disorder and a claim service connection for a right leg condition, each as secondary to his service-connected scar.  Subsequently, on March 12, 2013, the Veteran and his representative re-submitted the Veteran's September 2010 VA Form 9, which was originally filed in connection with the claim for increased rating claim the scar for which an appeal has connected..  

Throughout the pendency of this appeal, the Veteran and his representative have urged that a higher rating is warranted not only for the Veteran's scar, but for other residuals affecting his back and leg, and the AOJ it appears that the AOJ has, on occasion, essentially treated the matters of service connection for back and right leg conditions, each  as secondary to his service-connected scar, as components of his claim for an increased rating for the  scar.  Specifically, in a June 2016 supplemental SOC (SSOC), the AOJ discussed the Board's 1986 denial of service connection for the back disorder, and found that the newly submitted evidence from the Veteran's physician only reflected that the Veteran had been diagnosed with spinal stenosis with right leg involvement, and not that the back disorder was caused by the excision of the lipoma.  

However, the Board given the facts and procedural history outlined above, the Board finds that these additionally raised matters are neither component of, nor inextricably intertwined with, the claim for increase for which an appeal has been perfected.  See, e.g. Parker v. Brown, 7 Vet. App. 116 (1994) and  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Adjudication of the claim for increased rating has no bearing on the ultimate question of whether the Veteran's claims back and right leg disorders were caused or  aggravated by his right iliac crest scar, or whether he also suffers from back and right leg disorders residual to the in-service lipoma excision resulting in the scar.  [The Board notes, parenthetically, that this latter argument appears to be most consistent with the Veteran and his representative's current  contentions.].   Rather, such matters are separate, independent claims for which there must be (a) perfected appeal(s) to give the Board jurisdictional authority to address any such claims.  

An appeal commences with a timely filed NOD filed  within one year from the date that the AOJ mails notice of the determination to the Veteran.  38 C.F.R. § 20.302 (2016).  In cases where the AOJ has not provided a form for the purpose of initiating an appeal, a written communication from the Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD relating to the claim.  38 C.F.R. § 20.201(b) (2016).  The NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.

In this case, the Board notes that the Veteran received notice of the continued denials for his claim to reopen a previously denied claim for a back disorder and a claim for service connection for a right leg condition, each as secondary to the  service-connected right iliac crest scar, status post lipoma excision,   on March 7, 2013.  As such, the Veteran had until March 7, 2014 to file an NOD as to these determinations.  On March 12, 2013, the Veteran's representative filed a duplicate copy of the Veteran's September 2010 VA Form 9.  As noted  above, in that document, the Veteran reiterated the assertion that, in connection with the current claim, all his examinations appear to have addressed his scar and not the pain caused by the scar.  He described his pain as constant and "going directly from the scar and down the right leg."  Further, he explained that he had been "trying to make this issue with VA doctors from the beginning."  

The  Board liberally construes the March 12, 2013 filing as an NOD to the March 2013 rating decision in which the RO declined to reopen the Veteran's claim for service connection for a low back disorder as well as denied  service connection for a right leg condition, each as secondary to the  service-connected right iliac crest scar, status post lipoma excision.   As the Veteran has properly initiated an appeal with respect to the aforementioned matters, the AOJ must issue an SOC specific to these claims-the next step in the appellate process.   See 38 C.F.R. § 19.29  (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status , a perfected appeal must be filed. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2016).

Accordingly, these matters are hereby REMANDED for the following action:

1. Furnish to the Veteran and his representative  an appropriate SOC specifically addressing o the request to reopen a previously denied claim for  service connection for spinal stenosis and the claim for a right leg condition, each as secondary to right iliac crest scar, status post lipoma excision.  Also furnish a VA Form 9, and afford him the opportunity to perfect an appeal with respect to these matters.

The Veteran and his representative are is hereby reminded that to obtain appellate review of any issue not currently in appellate status, a  timely appeal must be perfected-as regards the claims referenced above, within 60 days of the issuance of the SOC.

2.  Only return to the Board one or both matters identified in paragraph  1 above, if a timely appeal is perfected. 

The purpose of this REMAND is to afford due process; it  is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


